Citation Nr: 1638048	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including service in the Republic of Vietnam for which he earned the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. Since September 2009, the Veteran's PTSD has been manifested by total occupational and social impairment.

2. The Veteran is in receipt of an overall 100 percent schedular disability evaluation for his service-connected PTSD; the Veteran's only other service-connected disability is erectile dysfunction rated as 0 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for a schedular 100 percent disability rating for PTSD as of September 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2016).

2. TDIU is dismissed. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 the requirements for an award of a 100 percent disability rating are:  

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The Veteran was assigned a 70 percent disability rating for his PTSD in a rating decision issued in January 2010, with an assigned effective date of January 2010.  The Veteran never filed a notice of disagreement with this rating decision.  In September 2010, the Veteran filed a claim for entitlement to TDIU, which he later noted was based at least in part on his PTSD.  As such, the disability rating assigned for PTSD is considered a part of the September 2010 appeal, and the effective date for an appeal for increased disability rating can be as earlier as one year prior to the date of claim if supported by the evidence of record.  Therefore, the Board notes that the evidence considered herein includes evidence from September 2009 and on.

At a VA examination in January 2010, the Veteran reported that his marriage had largely failed; he and his wife were actually separated although they occupied the same house.  He tended to isolate himself and lock himself in his room when he was at home.  He had sustained a shoulder injury at work that caused him to be effectively demoted, and he felt angry all of the time.  The VA examiner described the Veteran as experiencing "near system shutdown" in large part because of multiple stressors and an inability to sleep more than two hours at a time.  The Veteran reported auditory and visual hallucinations, flashbacks, nightmares, and simply being afraid to go to sleep.  The examiner provided information regarding the suicide hotline because of the Veteran's statements that he questioned his purpose in life.  It was the examiner's opinion that the Veteran's PTSD was best characterized as resulting in total occupational and social impairment.

The record shows that the Veteran was terminated from his employment with Culligan water services in September 2010.  The record shows that since that time he has held two jobs, one through VA's Compensated Work Therapy program and one on a part-time basis at ACE Hardware.  Each of these jobs lasted only a few months and ended as a result of the Veteran's inability to get along with co-workers.  The Veteran remains separated from his wife and was for a time living with a girlfriend, to whom he became engaged, before the relationship ended abruptly.  He is estranged from his children and grandchildren.  In October 2010 the Veteran was treated at the emergency room when overdosed on pain killers and sleep medication.  Although he has denied any intent to commit suicide, the record does include letters he wrote his children and girlfriend at the time apologizing to them and saying goodbye.  

The Veteran underwent additional VA examinations in December 2010, with an addendum opinion in September 2011, and February 2012, which concluded with opinions that the Veteran's PTSD was characterized by deficiencies in most areas such as work, family, relationships, judgment, thinking, and mood.  His symptoms have included significant sleep problems, loss of weight, frequent flashbacks and nightmares, panic attacks about once a month, hypervigilance, social isolation, significant outbursts of anger and irritability, suicidal feelings, diminished interest or participation in significant activities, feelings of estrangement from others, memory problems, a sense of foreshortened future, difficulties with his children, inability to establish and maintain effective relationships, and  intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene.  Providers have described the Veteran's disability pictures as characterized by severe symptoms and complicated.

At the Board hearing, the Veteran testified that he got not more than three hours of sleep a night because of PTSD symptoms including nightmares and depression.  The Veteran's wife would not sleep in the same room as him because she was scared of him and he was estranged from his children and grandchildren and had been for a few years.  He testified that he had difficulty with other people and was prone to outbursts of aggression which had caused him to lose his job.  He was seen regularly by his mental health provider but didn't feel as if that helped him to modify his behavior.

After considering all of the evidence of record, including that set forth above, the Board finds that entitlement to a100 percent disability rating for PTSD has been shown in that the disability picture presented most nearly approximates one of total occupational and social disability.  As stated by the VA examiner in January 2010, the Veteran has largely existed in a state of system shutdown.  His attempts to change that, such as his job and his romantic relationship, have been short-lived and unsuccessful.  The Veteran's symptoms of suicidal ideation, social isolation, hostility, lack of interest, difficulty dealing with stressful situations and severe sleep impairment have been consistent throughout the appeals period.  For all of these reasons, the Board finds that the Veteran has been totally occupationally and socially impaired since September 2009.  The Board acknowledges the examination reports from December 2010 and February 2012 which describe the Veteran's disability picture in terms more consistent with a 70 percent disability rating.  However, the symptomatology described in the examinations was consistent with that described in the January 2010 VA examination.  Further, the Board notes the guidance provided in 38 C.F.R. § 3.344, that ratings should be assigned in such a way as to produce the greatest degree of stability of disability evaluations based on the entirety of the record.  In this case, the entirety of the record supports a 
100 percent disability rating throughout the appeals period.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

Additionally, in Johnson, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1365-66.  The Federal Circuit noted that 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a schedular 100 percent rating, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran also appealed the denial of TDIU because of his assertions that his PTSD had rendered him unemployable.  In this instance, the Board agrees with that assertion in principle, as shown by the grant of a schedular 100 percent disability rating for PTSD assigned above.  To a large extent, this grant renders the appeal for TDIU moot, because TDIU is normally intended to compensate a veteran in a situation in which a 100 percent disability rating has not been assigned.

However, the law does permit additional benefits beyond a 100 percent disability rating, such as special monthly compensation (SMC).  Specifically, 38 U.S.C.A. § 1114(s) provides that SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  The Board has considered this statute and the Court's decisions in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011), but finds that they are not applicable in this situation.  The Veteran has only one other service-connected disability in addition to his PTSD, namely erectile dysfunction, which is rated as 0 percent disabling.  As such, SMC at the statutory housebound rate is not appropriate.


ORDER

Entitlement to a schedular 100 percent disability rating for PTSD from September 2009 is granted.

Entitlement to TDIU is dismissed as moot.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


